El Juez Asociado Se. HeeNÁNdez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que la demanda de desahucio interpuesta por Don Rafael Cobián contra Don Macario Rivera y declara-da con lugar por sentencia ejecutoria se refería á una estancia radicada en el barrio de “Cedro-abajo” del término municipal de Naranjito, compuesta de 129 y media .cuerdas de terreno y lindante al Este con D. Isaac Morales, al Norte con D. Bernabé Berrios y D. Raymundo Morales, al Oeste con D. Francisco Rodriguez y al Sud con D. Braulio y Don Isaac Morales y por tanto el lanzamiento ordenado para cumplir dicha sentencia debe comprender el perímetro de terreno encerrado dentro de las colindancias expresadas.
Considerando: que según el dictamen emitido por el perito Don José Ma. Ricarte, las colindancias actuales de la finca de que se trata son las que aparecen en su informe y en el cro-quis presentado al Tribunal de San Juan, sin que respecto de las colindancias Oeste, Sud y Este abriguen la menor duda dicho Tribunal y las mismas partes del juicio, quedando limi-tada la contienda á la colindancia Norte, la que no puede ser otra que la marcada por el perito Ricarte, pues Doña Josefa Morales no aparece en el juicio como colindante por la parte Norte, y aunque así lo alegó Don Macario Rivera al contestar la demanda, expresando que Cobián pretendia que la propie-*590dad de la Morales, compuesta de ochenta y seis cnerdas con casa y establecimientos, entrara á formar parte de la finca ob-jeto del pleito, tal alegación fné desestimada por el hecho de haber "sido declarada con lngar la demanda de desahucio bajo las propias colindancias en ella consignadas.
Considerando: que en el juicio-no Se ha tratado del numero preciso de cuerdas de terreno que pueda haber bajo las colin-dancias'de la finca objeto del desahucio, ni tampoco procede esclarecer y definir ese particular en las diligencias de cumpli-miento de la sentencia, por ser materia extraña' á las mismas y propia de otra clase de juicio.
Considerando: que si Doña Josefa Morales, que no ha sido parte en el juicio, se cree con derecho á una porción de los te-rrenos á que se contrae el desahucio, puede solicitar ante quien corresponda el amparo de ese derecho en la via y forma procedentes.
Considerando en mérito de lo expuesto que el Tribunal de Distrito de San Juan al dictar las resoluciones recurridas pro-veyó en contradicción con lo. ejecutoriado ó sea con la senten-cia que dictó ese mismo Tribunal en 28 de Noviembre de 1902 y fué confirmada por esta Corte Suprema en 27 de Junio del año siguiente, siendo por tanto' procedente el recurso inter-puesto. .
Fallamos: que revocando como revocamos el auto apelado de veinte y nueve de Diciembre del año próximo pasado y su concordante de treinta de Noviembre anterior, debemos orde-nar y ordenamos se verifique el lanzamiento- de Don Macario Eivera de los terrenos á que se refiere la demanda bajo las colindancias que el perito Don José Ma. Rica'rte expresa en su informe y croquis, reservando al mismo Don Macario y Doña Josefa Morales los derechos de que se crean asistidos y que podrán ejercitar en el modo y forma correspondientes, si así vieren convenirles, con las costas á cargo de Don Macario Rivera ; 'y devuélvanse los autos al Tribunal de Distrito de San Juan, con la certificación correspondiente.
*591Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Higueras, MacLeary y Wolf.